ORDER
PER CURIAM.
SSM Health Care (Appellant) appeals from a judgment entered on a jury verdict in favor of Jeanette Cooper (Respondent). Appellant alleges the trial court erred in: (1) allowing the expert testimony of Dr. Schwartz because he lacked the knowledge, skill, experience, training, or education to testify as an expert witness; (2) submitting a verdict directing instruction allowing the jury to conclude Dr. Bauman inserted the surgical instrument alleged to have caused the injuries; (3) submitting a verdict directing instruction allowing the jury to conclude Dr. McCleave was an agent of Appellant; and (4) denying Appellant’s motions for directed verdict and judgment notwithstanding the verdict or in the alternative for new trial. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).